DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/02/2021 and 03/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8, 11, 12, 15-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boothroyd (US 8388138 B1) in view of Richards (US 20150036057 A1).
Regarding claim 1, Boothroyd teaches a projection system (Fig. 6A-6C, 9A and 9B), comprising: a first light source (8L) configured to emit a first illumination beam (4L/40L); a third light source (8R) configured to emit a third illumination beam (4R/40R); a first spatial light modulator (32L/25L) disposed to receive light from the first light source (8L) configured to modulate the light from the first light source (8L) based on image data to generate a first imaging beam; a second SLM (32R/25R) disposed to receive light from the third light source (8R), and configured to modulate the light from the third light source (8R) based on the image data to generate a second imaging beam.
Boothroyd does not teach a second light source configured to selectively emit a second illumination beam and a beam steering device (403) disposed to receive the second illumination beam, and configured to steer the second illumination beam to highlight regions of the first SLM to impart highlights in the first imaging beam; where the first SLM configured to modulate the 
Richards teaches a supplement light source (402b), i.e., second light source, configured to selectively emit a supplemental illumination beam, i.e., second illumination beam, and a beam steering device (403) disposed to receive the supplemental illumination beam, i.e., second illumination beam, and configured to steer the supplemental illumination beam, i.e., second illumination beam, to highlight regions of the SLM (410) to impart highlights in the imaging beam; where the SLM configured to modulate the light from the primary and supplemental light sources, i.e., first and second light sources, based on image data to generate the imaging beam (Fig. 4; [0057]-[0058]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Boothroyd with Richards; because it provides improved dynamic range of the projection system.
Regarding claim 3, the combination of Boothroyd and Richards consequently results in the beam steering device (403) includes a liquid crystal on silicon (LCOS) display or a deformable mirror device (DMD; [0057]).
Regarding claims 4 and 5, Boothroyd does not teach a fourth light source configured to emit a fourth illumination beam, wherein the second SLM is disposed to receive light from the third light source and light from the fourth light source, and configured to modulate the light from the third light source and the fourth light source based on the image data to generate the second imaging beam (or a second beam steering device).
Richards teaches a supplement light source (402b), i.e., fourth light source, configured to selectively emit a supplemental illumination beam, i.e., fourth illumination beam, and a beam 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Boothroyd with Richards; because it provides improved dynamic range of the projection system.
Regarding claim 8, Boothroyd does not teach a pre-modulator disposed in a path of the first illumination beam (4L/40L) and configured to modulate the first illumination beam (4L/40L) to generate a modulated first illumination beam (4L/40L).
Richards teaches a pre-modulator (406) disposed in a path of the first illumination beam and configured to modulate the first illumination beam to generate a modulated first illumination beam (Fig. 4; [0057]-[0058]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Boothroyd with Richards; because it provides improved dynamic range of the projection system.
Regarding claim 11, the combination of Boothroyd and Richards consequently results in a controller (116; Fig. 1, 3D of Richards) configured to generate highlight data based on the image data, provide the image data to the first SLM (410 of Richards), output the highlight data, model a light field that is incident on the first SLM (410 of Richards) based on the modulated 
Regarding claim 12, the combination of Boothroyd and Richards consequently results in the controller (116; Fig. 1, 3D of Richards) is further configured to model the light field that is incident on the first SLM (410 of Richards) based on the highlight data (Fig. 3D; [0046]-[0049] of Richards).
Regarding claim 15, Boothroyd, as modified by Richards, further teaches a polarization device (70) disposed in a path of the first imaging beam and configured to impart a polarization state on the first imaging beam (col.14, lines 40-50).
Regarding claim 16, Boothroyd, as modified by Richards, further teaches the polarization device includes a light doubler (col.14, lines 40-50).
Regarding claim 17, Boothroyd, as modified by Richards, further teaches projection optics (50) disposed in a path of the first imaging beam and configured to focus the first imaging beam on a viewing surface (60).
Regarding claim 18, Boothroyd teaches a method comprising: emitting, with a first light source (8L), a first illumination beam (4L/40L); emitting, with a third light source (8R), a third illumination beam (4R/40R); receiving, with a first spatial light modulator (32L/25L), light from the first light source (8L) ; modulating, with the first spatial light modulator (32L/25L), the light from the first light source (8L)  based on image data to generate a first imaging beam;  receiving, with a second SLM (32R/25R), light from the third light source (8R); and modulating, with the second SLM (32R/25R), the light from the third light source (8R) based on the image data to generate a second imaging beam.

Richards teaches a supplement light source (402b), i.e., second light source, configured to selectively emit a supplemental illumination beam, i.e., second illumination beam, and a beam steering device (403) disposed to receive the supplemental illumination beam, i.e., second illumination beam, and configured to steer the supplemental illumination beam, i.e., second illumination beam, to highlight regions of the SLM (410) to impart highlights in the imaging beam; where the SLM configured to modulate the light from the primary and supplemental light sources, i.e., first and second light sources, based on image data to generate the imaging beam (Fig. 4; [0057]-[0058]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Boothroyd with Richards; because it provides improved dynamic range of the projection system.
Regarding claim 20, the combination of Boothroyd and Richards, consequently results in the beam steering device (403) includes a liquid crystal on silicon (LCOS) display or a deformable mirror device (DMD; [0057]).
Regarding claims 21 and 22, Boothroyd does not teach emitting, with a fourth light source, a fourth illumination beam; and receiving, with the second SLM, light from the fourth light source, wherein modulating, with the second SLM, the light from the third light source based on the image data to generate the second imaging beam further includes modulating, with 
Richards teaches a supplement light source (402b), i.e., fourth light source, configured to selectively emit a supplemental illumination beam, i.e., fourth illumination beam, and a beam steering device (403) disposed to receive the supplemental illumination beam, i.e., fourth illumination beam, and configured to steer the supplemental illumination beam, i.e., fourth illumination beam, to highlight regions of the SLM (410) to impart highlights in the imaging beam; where the SLM configured to modulate the light from the primary and supplemental light sources, i.e., third and fourth light sources, based on image data to generate the imaging beam (Fig. 4; [0057]-[0058]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Boothroyd with Richards; because it provides improved dynamic range of the projection system.
Regarding claim 23, Boothroyd does not teach modulating, with a pre-modulator disposed in a path of the first illumination beam (4L/40L), the first illumination beam (4L/40L) to generate a modulated first illumination beam (4L/40L).
Richards teaches a pre-modulator (406) disposed in a path of the first illumination beam and configured to modulate the first illumination beam to generate a modulated first illumination beam (Fig. 4; [0057]-[0058]).

Regarding claim 24, Boothroyd, as modified by Richards, further teaches polarizing, with a polarization device (70) disposed in a path of the first imaging beam, the first imaging beam (col.14, lines 40-50).
Regarding claim 25, Boothroyd, as modified by Richards, further teaches focusing, with projection optics (50) disposed in a path of the first imaging beam, the first imaging beam on a viewing surface (60).

Allowable Subject Matter
Claims 2, 6, 7, 9, 10, 13, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 19, the closest prior art references, Boothroyd and Richards, do not teach, by themselves or in combination with one another, “the second light source is configured to selectively emit the second illumination beam by switching between a 2D mode and a 3D mode, wherein, in the 2D mode, the second light source is configured to emit the second illumination beam, and wherein, in the 3D mode, the second light source is configured to not emit the second illumination beam.” or “emitting, with the second light source, the second illumination beam further includes selectively emitting the second illumination beam by switching between a 2D mode and a 3D mode, wherein, in the 2D mode, the second light source emits the second illumination beam, and wherein, in the 3D mode, the second light source does 
Regarding claims 6 and 7, the closest prior art references, Boothroyd and Richards, do not teach, by themselves or in combination with one another, “the first light source includes a first set of primary lasers, and wherein the second light source includes a second set of primary lasers having a different spectral composition than the first set of primary lasers” or “the first light source includes a first white light source, wherein the second light source includes a second white light source, and wherein the first white light source and the second white light source include different wavelength bands of red, green, and blue light.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 6 or 7 is not obvious to a person of ordinary skill in the art at the time of the invention.
Regarding claim 9, the closest prior art references, Boothroyd and Richards, do not teach, by themselves or in combination with one another, “a beam combiner disposed to receive the modulated first illumination beam and at least a portion of the second illumination beam, the beam combiner configured to combine the modulated first illumination beam and the at least the portion of the second illumination beam to generate a combined illumination beam, and output the combined illumination beam to the first SLM.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 9 is not obvious to a person of ordinary skill in the art at the time of the invention.

Regarding claim 13, the closest prior art references, Boothroyd and Richards, do not teach, by themselves or in combination with one another, “an image data input configured to receive the image data, the image data includes 3D image data or 2D image data, wherein, when the image data includes the 3D image data, the first light source is associated with a first-eye view present in the image data, the second light source is associated with a second-eye view present in the image data, and wherein the second light source has different spectral characteristics than the first light source.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 13 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claim 14 depends on claim 13; hence it is also allowable.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 11070774 B2, US 10488746 B2, US 20170127025 A1, US 20170085846 A1, US 10171779 B2, US 20180007327 A1, US 20170371168 A1, US 20160004219 A1, US 20180164665 A1, US 20160295178 A1, US 9983545 B2, and US 20140043352 A1 disclose beam steering device to boost illumination of highlight regions of the image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882